Motion Denied and Order filed August 14, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00847-CR
                                   ____________

                      TONY KAREEN WHITFIELD, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 232nd District Court
                               Harris County, Texas
                          Trial Court Cause No. 1277164


                                        ORDER
      Appellant was convicted by a jury of aggravated robbery, enhanced by a prior
felony conviction, and punishment was assessed at thirty-five years in prison. Appellant’s
appointed counsel, Janet Celeste Blackburn, filed appellant’s brief raising two issues:
sufficiency of the evidence and ineffective assistance of counsel. On July 23, 2012,
Blackburn filed a motion to withdraw as attorney of record. According to the motion,
appellant would like to proceed pro se on appeal.

      In Faretta v. California, the Supreme Court held that a criminal defendant not
only has the right to counsel at trial in state court under the Sixth Amendment, but also
“has a constitutional right to proceed without counsel when he voluntarily and
intelligently elects to do so.” Faretta, 422 U.S. at 807, 95 S.Ct. at 2527. Applying the
reasoning of Faretta, the Court found no right to self-representation on appeal of a
criminal conviction, however. See Martinez v. Court of Appeal of California, 528 U.S.
152, 154, 120 S. Ct. 684, 687 (2000). Appellate courts may, in the exercise of their
discretion, allow a defendant to proceed pro se on appeal based on the best interests of
the defendant and the government. Id. at 161–63, 120 S.Ct. at 692.

      After considering counsel’s motion, the brief on file, and appellant’s pro se
motions that the court has previously denied, we conclude that appellant has not
demonstrated that representing himself on appeal is in the best interests of appellant and
the State. See Hadnot v. State, 14 S.W.3d 348, 350 (Tex. App.—Houston [14th Dist.]
2000, order). Accordingly, we DENY counsel’s motion to withdraw.

                                     PER CURIAM




                                            2